DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claim 1, line 1, “synthesis, DDS,” should be changed to --synthesis (DDS) and--.
Also, in claim 1, line 4, “converter, DAC,” should be changed to --converter (DAC)--.
Claims 2-8, 16-20 are objected to because they depend on claim 1.
Also, in claim 2, line 2-3, “inductance-capacitance, LC,” should be changed to --inductance-capacitance (LC)--.
Claim 9, line 2-3, “synthesis, DDS,” should be changed to --synthesis (DDS) and--.
Also, in claim 9, line 5, “converter, DAC,” should be changed to --converter (DAC)--.
Claims 10-11 are objected to because they depend on claim 9.
Claim 12, line 3, “converter, DAC,” should be changed to --converter (DAC)--.
Claims 13-15 are objected to because they depend on claim 12.
	Appropriate correction is required.
The above claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the recitation “the filter output signal” on line 9 is indefinite because it lacks clear antecedent basis.  Further, it is not clear if “the filter output signal” is the same as the “oscillator signal” recited earlier in the claim because it is recited earlier that the “filter” generate the “oscillator signal” (see lines 2 and 7 of the claim).  Further, the recitation “zero crossings of the filter output signal” on line 14 is indefinite because it is unclear antecedent basis as it is not clear if it refers to the same “zero crossings of the filter output signal” recited earlier on line 9. Clarification and/or appropriate correction is required. 
Claims 2-8, 16-20 are indefinite because they depend on claim 1.
Also, for claim 4, the recitation “a zero crossing” on lines 3 and 6 are indefinite because it is not clear if “a zero crossing” on line 6 is the same as “a zero crossing” on line 3; and it is also not clear if they (“a zero crossing” on lines 3 and 6) are referenced to “zero crossings” recited earlier in claim 1 (see lines 9 and 14 of claim 1).  Clarification and/or appropriate correction is required. 

For claim 9, the recitation “the filter output signal” on line 10 is indefinite because it lacks clear antecedent basis.  Further, it is not clear if “the filter output signal” is the same as the “oscillator signal” recited earlier in the claim because it is recited earlier that the “filter” generate the “oscillator signal” (see lines 3 and 8 of the claim).  Further, the recitation “zero crossings of the filter output signal” on line 15 is indefinite because it is unclear antecedent basis as it is not clear if it refers to the same “zero crossings of the filter output signal” recited earlier on line 10. Clarification and/or appropriate correction is required. 
Claims 10-11 are indefinite because they depend on claim 9.
For claim 12, the recitation “an output signal from the filter” on line 9 is indefinite because it is not clear if “an output signal from the filter” on line 9 is the same as the “oscillator signal” recited earlier in the claim because it is recited earlier that the “filter” generate the “oscillator signal” (see line 7 of the claim).  Note that “the filter output signal” on line 11 is also indefinite for the same reason.  Clarification and/or appropriate correction is required. 
Claims 13-15 are indefinite because they depend on claim 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/Long Nguyen/
Primary Examiner
Art Unit 2842